— Appeal by the defendant from a judgment of the Supreme Court, Queens County (Calabretta, J.), rendered April 16, 1986, convicting him of rape in the first degree and endangering the welfare of a child, upon a jury verdict, and imposing sentence.
Ordered that the judgment is affirmed.
The majority of the issues raised by the defendant were considered and rejected by this court in our recent affirmance of the codefendant’s conviction (see, People v Larmond, 139 AD2d 668, lv denied 72 NY2d 862). The defendant has not raised any arguments which would support a different result. The defendant’s remaining contention relates to the propriety of the prosecutor’s summation. We find that those comments of the prosecutor which were objected to by defense counsel were a proper response to defense counsel’s summation in which he attacked the credibility of the prosecution witnesses (see, People v Martin, 112 AD2d 387, lv denied 66 NY2d 920; People v Jones, 89 AD2d 875). Since the remaining comment of the prosecutor to which the defendant now objects was not objected to at trial, any error of law in this regard has not been preserved for our review (CPL 470.05 [2]). In any event, the remark of the prosecutor did not prejudice the defendant (see, People v Ashwal, 39 NY2d 105). Mollen, P. J., Bracken, Sullivan and Harwood, JJ., concur.